DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed March 1, 2020 have been fully considered but they are not persuasive. 


For at least the above reasons, the Examiner maintains that the instant claims 1-20 are unpatentable over Bueschken et al. (US 6,340,778 B1) alone or in view of Judge et al. (GB 4547859) and Takai et al. (US 6,291,717) and further in view of (Kramarz et al. (US 2011/0046420 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschken et al. (US 6,340,778 B1) alone or in view of Judge et al. (GB 4547859) and Takai et al. (US 6,291,717) and further in view of (Kramarz et al. (US 2011/0046420 A1).
Bueschken et al. disclose a method for producing mixed aldol products from products of hydroformylation reactions (see entire disclosure), the method comprises:

(B) the increasing pressure in the reactor to a pressure greater than ambient pressure is inherently taught, since the aldol condensation is carried out at the autogenous pressure of the reactants at temperatures of 110°C (see the Examples).  
(C) agitating the mixture at a temperature in a range of between about 86 °F to about 392 °F, preferably between about 140°F to about 302°F, which encompasses the claimed about 200 °F to about 275 °F and about 190°F to about 240°F, to create a reacted mixture (see column 10, lines 8-11; column 11, lines 9-12; and claims 17 and 18);
(D)  cooling the reaction mixture to phase separate the reacted mixture into an organic phase and an aqueous phase, wherein the organic phase comprises crude reaction products and the aqueous phase comprises the catalyst (see column 10, lines 24-38; column 10, lines 43-52; column 11, lines 20-24; and column 12, lines 50-54);
(E)  removing at least a portion of spent catalyst from the reactor  (see column 10, lines 64-67 and column 11, lines 21-23)
(F)  mixing at least a portion of the spent catalyst with fresh catalyst  (see column 10, lines 64-67). 
(G)  recycling the catalyst mixture by introducing the catalyst mixture back into the reactor (see column 10, lines 64-67)
 (H)  removing the crude reaction products out of the reactor, wherein the crude reaction products comprise mixed aldol products and unreacted hydroformylation 
(I)  transferring the crude reaction products to a distillation tower (see column 10, lines 62-63);
(J)  distilling the crude reaction products until mixed aldol products are isolated (see column 10, lines 62-63; column 11, lines 23 and 24; and column 12, lines 53 and 54); 
(K)  removing the mixed aldol products (see Examples 7-14).
The hydroformylation products comprise some of the products disclosed in claims 2, 6, 7, 15 and 19 (see column 3, lines 48-53; column 9, lines 26-48; and Examples 7-14). 
The ratio of hydroformylation products to the catalyst overlaps with the claimed range of between about 10:1 to about 1:10, as disclosed in claims 3 and 16 (see the paragraphs bridging columns 6 and 7; column 11, lines 32-35; and claim 15).
The mixed aldol products have a flashpoint greater than 110°F, as disclosed in claim 8 (see Examples 7-14).
The use of a phase transfer catalyst as disclosed in claim 9 may be used if desired (see column 8, lines 65-67).
Bueschken et al. disclose obtaining saturated alcohols by hydrogenation and that said saturated alcohols can in turn be employed for the preparation of plasticizers, detergents or solvents (see column 9, lines 58-65).  
Bueschken et al. fail to disclose:
to a temperature of about 150°F to about 175 °F (claim 1); or about 100°F to about 125°F (claim 12); or about 125°F to about 150°F (claim 20).
	Bueschken et al. do disclose that phase separation can be carried out in a wide temperature range. However, for energy reasons it is disadvantageous to employ a higher temperature than the liquid temperature at the reactor outlet. It is further disclosed that in order to achieve short separation times, excessively low temperatures are avoided (see column 10, lines 43-52).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to cool the reaction mixture such that the temperature is lower than the liquid temperature at the reactor outlet, but not excessively low, since Bueschken et al. disclose that the use of excessively low temperatures will not allow for achievement of short separation times.  Thus, based upon the disclosure of Bueschken et al. the selection of a lower temperature within the claimed ranges of about 150°F to about 175 °F or about 100°F to about 125 °F or about 125°F to about 150 °F would have been obvious to one having skill in the art in the absence of a showing of an unexpected result.
Bueschken et al. fail to disclose:
(F)   mixing at least a portion of spent catalyst with a concentrated catalyst produced by a concentrated catalyst source to produce a mixture, wherein the mixture is diluted with water.  
However, it is disclosed that the spent catalyst is removed and along with a fresh catalyst solution (contains water) is recycled to the reactor (see column 8, lines 61-64; 
Bueschken et al. fail to disclose:
(J)   distilling the crude reaction products until mixed aldol products are isolated from the unreacted hydroformylation reaction products, wherein the distilling is performed with a vacuum of 24 inches to 28 inches of mercury.
Bueschken et al. disclose that because of their reactivity, unsaturated aldehydes are starting materials for the preparation of many organic compounds, which includes saturated aldehydes, carboxylic acids, or for use as a fragrance (see column 1, lines 11-20; column 9, line 58 to column 10, line 7).  Bueschken discloses that the product stream can, after separation, be purified by known methods, e.g. by distillation (see column 10, lines 62-63).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to purify of the unsaturated aldehydes contained in the product stream by distillation, as disclosed in column 10, lines 62 to 63 of Bueschken et al., in order to obtain a specifically desired starting material for use in the 
	Judge et al. disclose a process for the preparation of unsaturated aldehydes by aldol condensation (see the entire disclosure).  It is disclosed to recover the product aldehyde by distillation using reduced pressure where necessary or desirable to facilitate recovery (see page 5, lines 43-45).
	Takai et al. disclose that for vacuum distillation reduced pressure is in the range of from 755 mmHg (29 inches of mercury) to 1 mmHg (0.04 inches of mercury), which encompasses the claimed range of 24 to 28 inches of mercury (see column 73, lines 46-52).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover the product aldehydes of Bueschken et al. by carrying out the distillation under vacuum as disclosed by Judge et al., whenever necessary or desirable to facilitate recovery  and the skilled artisan would have further found it obvious that the reduced pressures are within the range of 755 mmHg (29 inches of mercury) to 1 mmHg (0.04 inches of mercury), as disclosed by Takai et al., since Takai et al. disclose that this is a suitable pressure range for separating aldehydes having high boiling points under vacuum distillation.
Bueschken et al. fail to disclose:
(J)   distilling the organic phase until mixed aldol products are isolated, wherein distilling is performed with nitrogen sparging.
	One having ordinary skill in the art before the effective filing date of the claimed invention would have been further motivated to recover the product aldehydes of 
Bueschken et al. fail to disclose, wherein the reactor is a batch reactor as disclosed in claim 4 and 17.
Kramarz et al. disclose a process for preparing mixed aldol products, wherein it is disclosed to carry out the aldol reaction in a continuous or batch reactor (see entire disclosure, in particular paragraph 0018).
One having ordinary skill in the art before the effective filing date of the claimed invention  would have found it obvious that the aldol reaction of Bueschken et al. could have also been carried out in a batch reactor, since Kramarz et al. disclose that both a continuous reactor and a batch reactor are suitable for carrying out an aldol reaction.  
Although Bueschken et al. disclose that the catalyst phase can contain a phase transfer agent, Bueschken et al. fail to disclose wherein the phase transfer catalyst is tetra butyl ammonium  bromide, tetra butyl ammonium hydrogen sulfate, or combination thereof, as disclosed in claim 10.
Kramarz et al. disclose a process for preparing mixed aldol products, wherein it is disclosed to use a water-soluble phase-transfer catalyst along with an alkali metal hydroxide catalyst (see paragraphs 0025 and 0028).   Water-soluble phase transfer catalysts, which have yielded enhanced selectivities equal to or better than the slightly water-soluble tricaprylmethylammonium chloride include tetra butyl ammonium  bromide (see paragraph 0031).   The amount of phase transfer catalyst used is selected based upon the ratio of the desired aldol products (see paragraph 0034).  Thus, one having 
Bueschken et al. fail to disclose:
recycling the unreacted hydroformylation products as disclosed in claims 12 and 20.
	Judge et al. disclose an aldol condensation process wherein the unreacted starting aldehydes are recovered and used in a subsequent run (see page 5, lines 46-50).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover and recycle any unreacted starting materials in the process of Bueschken et al., since this is a well-known procedure for handling unreacted starting materials from an aldol condensation, as shown by Judge et al.  The skilled artisan would have further been motivated to recycle the unreacted starting materials for more efficient conversion of the unreacted starting materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barker et al. (US 4,426,542) disclose that the aldol reaction is carried out utilizing the usual aldol catalysts and conditions which includes temperatures up to 150°C and will usually be effected at slightly elevated pressure sufficient to maintain the reactants substantially in the liquid state (see column 3, lines 15-24).

Bermann et al. (US 2014/0005441 A1) disclose a continuous method for carrying out a multiphase aldol condensation reaction to obtain α,β-unsaturated aldehydes (see entire disclosure).  The reaction is conducted at autogenous pressure or slightly elevated pressure, although the employment of higher pressures, for example up to 0.8 MPa (see paragraph 0041).  
Krokoszinski et al. (WO 2014083138 A1) disclose a method for the catalytic aldol condensation of aldehydes (see entire machine generated English translation pages 1-11).   It is disclosed that the reaction temperature of the aldol condensation is typically in the range of 80 to 180°C and the reaction is generally carried out under elevated pressure which is typically below 10 bar (see paragraph 4 on page 2).   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699